DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see paper, filed 4/15/21, with respect to the rejection(s) of claim(s) under 35 USC 112, 1st paragraph related to the functional groups on (N)R-1,4-naphthaquinone have been fully considered and are persuasive.  Therefore, the rejection have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.
Claim Rejections - 35 USC § 112 -New
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11,12,15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Portions of claim 11, 15 and 16 is recited below:

    PNG
    media_image1.png
    238
    675
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    346
    460
    media_image2.png
    Greyscale
,
“.
Claim 16 recites that the at least one herbicide resistant weed is selected from “


    PNG
    media_image3.png
    463
    515
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    847
    564
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    209
    545
    media_image5.png
    Greyscale
”
The claim 11 broadly recites, “wherein the plants include at least one herbicide resistant weed” is being controlled. The claim 11 make claim to all herbicide resistant weeds being controlled by (N)R-1,4-naphthaquinone. Claims 15 and 16 list numerous broad groups of herbicide resistant weeds which many of are not exemplified in the Specification. Applicant’s Specification does not demonstrate that (N)R-1,4-naphthaquinone would be effective at controlling all herbicide resistant weeds recited in claims 11,15 and 16. For this reason, Applicant does not have possession of the claimed invention. In addition, the claim does not clearly recite that it is the “at least one herbicide resistant weed” being controlled. 

Claim Objection - informalities
Claim 16 is objected to because of the following informalities:  parentheses and family name in the claim should be deleted/removed from the claims.  Appropriate correction is required.

Claim Objection/Allowable Subject Matter
Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616